Citation Nr: 0612527	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  96-29 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.   Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, on a direct basis or as related to herbicide 
exposure.

2.   Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma, on a direct basis or as related to herbicide 
exposure.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's private physician, Dr. R.C.G.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970, including a period in the Republic of Vietnam during 
the Vietnam War.

This claim is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in September 1999 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam War and Agent Orange exposure is presumed.

2.  By decision dated in July 1994, the RO denied the 
veteran's claims for a skin disorder and asthma, both on a 
direct basis and as secondary to herbicide exposure.

3.  The veteran did not appeal the July 1994 decision and it 
became final one year later.

4.  The RO's July 1994 decision represents the last final 
disallowance of entitlement to service connection for a skin 
disorder and for asthma on any basis.  

5.  In August 2004, the veteran filed the current claims, 
seeking to reopen his previous claims for a skin disorder and 
for asthma, on both a direct basis and as secondary to 
herbicide exposure.

6.  Evidence received since the RO's July 1994 decision, 
which consists of VA outpatient treatment records and written 
statements submitted by the veteran, does not relate to a 
necessary unestablished fact or raise a reasonable 
possibility of substantiating the claims.

7.  The veteran has been diagnosed with, among other things, 
schizophrenia, neurosis with anxiety, dysthymic disorder, 
compulsive personality traits, dysthymia with strong anxiety 
features, anxiety, anxiety with depressive features, and 
PTSD.

8.  The service records and other evidence of record reflect 
that the veteran is in receipt of a Combat Infantryman Badge 
(CIB).

9.  Evidence in the record reflects that the veteran was a 
member of a unit which sustained causalities due to combat 
with the enemy at the time the veteran was assigned there.


CONCLUSIONS OF LAW

1.   The evidence submitted subsequent to the RO's July 1994 
decision denying the claim of entitlement to service 
connection for a skin disorder is not new and material and 
the claim is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

2.   The evidence submitted subsequent to the RO's July 1994 
decision denying the claim of entitlement to service 
connection for asthma is not new and material and the claim 
is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

3.  Giving the veteran the benefit of the doubt, PTSD was 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims Based on New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in August 2004, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

As a procedural matter, the veteran's initial claims for a 
skin disorder and for asthma, both on a direct basis and as 
secondary to herbicide exposure, were denied by rating 
decision dated in July 1994.   He did not appeal that 
decision and it became final one year later.  The RO's July 
1994 decision represents the last final disallowance of 
entitlement to service connection on any basis.  

In August 2004, the veteran filed the current claims seeking 
to reopen his previous denials, which was itself denied by 
the RO in January 2005.  He now appeals that denial.

In support of the veteran's claim, he has submitted multiple 
written statements to the effect that his skin disorder, 
currently diagnosed as tinea corporis and tinea unguium, and 
asthma are related to Agent Orange exposure during his 
service in Vietnam.  Although the veteran's statements have 
been offered since the previous RO's denial and are new, this 
evidence is essentially duplicative of the same arguments 
that the veteran previous maintained.  A simple reiteration 
of the facts is not sufficient to reopen the previously 
denied claims.

Therefore, the additional written statements submitted since 
the RO's previous denial are not new and material, do not 
raise a reasonable possibility of substantiating the 
veteran's claims, and do not warrant reopening of the claims 
of service connection.  Moreover, the veteran is not 
competent to establish a medical relationship between his 
current complaints and any incident of his military service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Next, multiple VA records have been associated with the file 
since the last final denial.  To the extent they regard 
unrelated medical conditions, they are "new," as they were 
not before the RO at the time of the previous denials; 
however, the evidence focuses primarily on complaints of and 
treatment for other medical disorders and are not germane to 
the veteran's current claims regarding his skin disorder and 
asthma.  As the evidence is not "material" to the claim, it 
cannot form the basis to reopen the previous denials.

To the extent the newly-submitted medical evidence reflects 
treatment for asthma and a skin disorder, this evidence 
addresses only the veteran's current symptomatology and 
disease pathology and does not address the etiology of his 
underlying disease.  As such, this evidence is not material 
to the issue of whether his current complaints are related to 
military service.

In sum, even if the evidence received since the RO's July 
1994 decision is new or material, it does not relate to a 
necessary unestablished fact or raise a reasonable 
possibility of substantiating the claims; therefore, the 
claims to reopen are denied.

II.  Entitlement to Service Connection for PTSD

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the veteran's claim was on appeal, the applicable 
criteria for service connection for PTSD, 38 C.F.R. § 
3.304(f), were amended on June 18, 1999, and made effective 
to March 7, 1997.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999) (codified at 38 C.F.R. § 3.304(f)).  The amended 
regulation purported to essentially restate the three 
essential elements previously in effect.  

By way of background, under the old or pre-amendment 
regulation, service connection for PTSD required (i) a 
current, clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (ii) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (iii) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the amended regulation, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) 
(2005).  

When asked to interpret the pre-amendment regulations, with 
respect to the first element (a diagnosis of PTSD), the 
Veterans Claims Court held that "a clear (that is, 
unequivocal) PTSD diagnosis by a mental-health professional 
must be presumed . . . to have been made in accordance with 
the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b).  

The Veterans Claims Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see 
also Gaines v. West, 11 Vet. App. 113 (1998) (determination 
of whether veteran engaged in combat with enemy is 
particularly significant in PTSD cases).  

Under the pre-amendment regulations, if the claimed stressor 
was related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the new regulations, the reference to combat citations 
was removed.  Nonetheless, under both the pre-amendment and 
the new regulations, if the "claimed stressor [was] not 
combat related, a veteran's lay testimony regarding in-
service stressors [was] insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  

The veteran filed his initial claim for PTSD in September 
1993.  In January 1994, he alleged stressors of engaging in 
combat with the enemy, witnessing dead and wounded soldiers, 
especially at the beginning of his service in Vietnam "where 
Co. A had several dead and injured after an attack by the 
enemy in Sept. 1968 . . ."  He identified a man named 
Rodriquez who died at his side and another named Oyola who 
died in another place but was brought back to the base camp.  

While the veteran's DD 214 does not show the award of a 
Combat Infantryman Badge (CIB), his service personnel records 
reflect that he was, in fact, awarded a CIB in October 1968.

Moreover, information was received from USASCURR in October 
2004 to the effect that the veteran was with Company A, 2d 
Battalion, 35th Infantry from September 1968 to November 
1968, transferred to Headquarters from November 1968 to April 
1969, and returned to the Co. A from April 1969 to August 
1969, when he left Vietnam.  There is also information from 
USASCURR that in September 1968 (during the time the veteran 
was there), eight members of Co. A, 2d Bn, 35th Inf. were 
killed in action during a fire fight.  

This evidence is also consistent with the veteran's first 
reported stressors (provided in 1994) that he witnessed 
combat fatalities, especially shortly after he arrived in 
Vietnam.  While the identity of the soldier he indicated died 
beside him or the one he said that he saw the body could not 
be verified, his stressor statement of witnessing comrades 
being killed is consistent with the date of his assignment to 
the Unit (September 15) and the date of the reported 
causalities (September 27).

Therefore, the Board finds that the service records and other 
evidence corroborates the veteran's statements as to in-
service stressors.

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304.  

Turning now to the issue of a diagnosis of PTSD, the Board 
notes that the service records reflect no complaints of, 
treatment for, or diagnosis of a psychiatric disorder.  At 
the time of discharge, his psychiatric evaluation was normal. 

However, commencing shortly after military separation, the 
veteran has sought treatment for and been diagnosed with a 
myriad of psychiatric disorders, starting with schizophrenia 
in the early 1970s, but also including neurosis with anxiety, 
dysthymic disorder, compulsive personality traits, dysthymia 
with strong anxiety features, anxiety, and anxiety with 
depressive features.  With respect to a diagnosis of PTSD, 
the medical evidence is in conflict.  

In 1973, a VA examiner diagnosed the veteran with 
schizophrenia.  In a February 1978 private hospitalization, 
the veteran was diagnosed with neurosis with anxiety.  In a 
June 1997 VA examination, a board of psychiatrists determined 
that the veteran's symptoms were not consistent with PTSD.  
Two of the three members of that board of psychiatrists 
confirmed that PTSD was not the appropriate diagnosis in a 
November 2004 review of the file.

On the other hand, the veteran was initially diagnosed with 
PTSD and severe anxiety depression related to PTSD in 1993 by 
his private psychiatrist.  In a September 1996 personal 
hearing, his private psychiatrist testified that the veteran 
had never been psychotic in the three years that he had 
treated him and that the appropriate diagnosis was PTSD.  In 
September 2001, another private physician diagnosed the 
veteran with PTSD and major depression and related the 
diagnoses to the veteran's Vietnam experiences.  

Notwithstanding the conflicting medical opinions, the Board 
finds that the evidence supports a diagnosis of PTSD.  First, 
in the VA examinations undertaken by a board of 
psychiatrists, the veteran was unable or unwilling to 
articulate any particular stressors, although the record 
supports that he engaged in combat with the enemy by the 
award of a CIB, in addition to evidence that soldiers in his 
unit were killed in action at the time he was serving there.  

Specifically, in the August 1994 VA examination, the board of 
two examiners noted that the veteran's MOS was infantry but 
that "he did not mention any specific event" but related 
that he saw many friends being killed while in combat.  They 
noted that the veteran reported things about Vietnam but 
there was no history of any specific flashback.  The 
diagnosis was dysthymia with strong anxiety features and 
schizophrenia by history.  The examiners concluded that there 
was no criteria for a diagnosis of PTSD.

In the June 1997 VA examination, for reasons that are not 
clear, and as characterized by the board of three examiners, 
"despite being given ample opportunity to express himself in 
terms of military service in Vietnam, the veteran only stated 
that he was in Infantry, and he did not make mention of any 
single or specific stressor event.  He mentioned vaguely the 
whole combat experience that he tends to remember, 
specifically when he sees war movies."  The diagnosis was 
generalized anxiety disorder, chronic with depression.

And in a November 2004 review of the case, two of the three 
previous VA examiners reviewed the evidence of record and 
reflected that the veteran statements about the death of the 
two soldiers were still unconfirmed, and that the veteran had 
never mentioned any specific stressors or the death of the 
fellow soldiers at the time of his previous examination.  The 
examiner's remarked that the stressors noted by one of the 
private physicians, horrors of war and of children dying or 
being killed, was part of the combat experience but not 
considered stressors.  They related that other symptoms 
related to the diagnosis of PTSD were not present.  They 
concluded that the previous finding of no diagnosis of PTSD 
should be sustained.

After a careful review of the VA examinations, it appears 
that the VA psychiatrists who examined the veteran determined 
that his stressors had not been verified.  The record at this 
juncture shows otherwise; first with evidence of the award of 
a CIB, and second with the information from the USASCURR that 
the veteran's unit sustained causalities at the time he was 
assigned there.  Therefore, the Board finds that the board of 
VA psychiatrists did not have all the information before them 
regarding the veteran's stressor verification at the time 
they rendered their opinions.

Next, the conflicting medical opinions regarding a diagnosis 
of PTSD, at the very least, put the issue into equipoise.  As 
such, giving the veteran the benefit of the doubt, and based 
on the evidence outlined above, the Board finds that a 
diagnosis of PTSD is warranted. 

In addition, both the private psychiatrists who treated the 
veteran for his psychiatric symptomatology reported that the 
veteran's diagnosis of PTSD was related to his military 
service in Vietnam.  

Given that the criteria for a diagnosis of PTSD has been met, 
that service records support that the claimed in-service 
stressor actually occurred, and that the private 
psychiatrists have established a medical nexus between the 
veteran's PTSD and military service in Vietnam, the claim for 
PTSD is granted.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The law applies to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Nonetheless, the veteran was notified of the VCAA as it 
applies to his present appeal by correspondence dated in 
April 2005 and May 2005.  He has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  The VCAA notice 
letters provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  

The veteran was notified of the need to give to VA any 
evidence pertaining to his claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.
  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), the veteran was provided with specific information 
as to why the claims were being denied, and of the evidence 
that was lacking.  He was also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) in the June 2005 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  With respect to the claims based on new and 
material evidence, the veteran was asked to submit evidence 
to support a reopening of his claims.  His additional written 
statements and submissions have been associated with the 
claims file.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion is not 
needed to consider whether the veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
medical evidence submitted to the claims file since the last 
final denials.  The available medical evidence is sufficient 
for adequate determinations.  

With respect to the claim for PTSD, inasmuch as the Board is 
allowing the claim, the veteran will not be prejudiced by the 
Board's decision even if the notice and duty to assist 
provisions contained in the new law have not been completely 
satisfied.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  

Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled and 
no further action is necessary under the mandate of the VCAA.


ORDER

New and material evidence having not been submitted, a claim 
of entitlement to service connection for a skin disorder, on 
a direct basis or as related to herbicide exposure, is 
denied.

New and material evidence having not been submitted, a claim 
of entitlement to service connection for asthma, on a direct 
basis or as related to herbicide exposure, is denied.

The claim for entitlement to service connection for PTSD is 
granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


